MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	183	
Docket:	   Sag-16-184	
Argued:	   May	10,	2017	
Decided:	  August	22,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  STATE	OF	MAINE	
                                         	
                                        v.	
                                         	
                                 THOMAS	E.	PALMER	
	
	
HUMPHREY,	J.	

      [¶1]		Thomas	E.	Palmer	appeals	from	adjudications	entered	by	the	trial	

court	(Sagadahoc	County,	Raimondi,	J.)	after	a	consolidated	nonjury	trial	that	

found	 that	 Palmer	 committed	 the	 traffic	 infraction	 of	 “failure	 to	 maintain	

control	of	a	motor	vehicle,”	29-A	M.R.S.	§	2118(2)(B)	(2016),	and	committed	

the	 civil	 violation	 of	 “motor	 vehicle	 violation	 resulting	 in	 death,”	29-A	 M.R.S.	

§	2413-A(1)	 (2016).	 	 Palmer	 contends	 that	 the	 court	 erred	 in	 its	

interpretations	of	the	relevant	statutes	and	that	the	evidence	was	insufficient	

to	support	the	court’s	adjudications.		We	affirm	the	judgments.		

                                   I.		BACKGROUND	

      [¶2]	 	 The	 following	 factual	 findings	 are	 supported	 by	 competent	

evidence	in	the	trial	record.		On	August	13,	2015,	at	around	4:30	p.m.,	Palmer	
2	

crashed	his	truck	into	the	rear	end	of	a	car	also	driving	northbound	on	Route	

One	in	Woolwich.		Before	the	crash,	the	driver	of	the	car	had	activated	his	turn	

signal	 and	 slowed	 down	 to	 turn	 left	 onto	 a	 side	 road.	 	 Due	 to	 oncoming	

southbound	traffic,	the	driver	of	the	car	was	not	able	to	turn	immediately,	so	

he	came	to	a	stop	and	waited	for	an	opportunity	to	turn.		The	driver	looked	in	

his	 rearview	 mirror	 and	 saw	 Palmer’s	 truck	 “coming	 up	 behind	 him	 and	

coming	up	behind	him,”	swerve	toward	the	yellow	center	line	as	it	came	closer	

to	his	car,	and	then	swerve	back	toward	the	white	fog	line	at	the	last	second.		

Palmer’s	 truck	 then	 crashed	 into	 the	 driver’s	 car.	 	 The	 impact	 pushed	 the	

driver’s	 car	 into	 the	 southbound	 lane	 of	 traffic,	 where	 it	 collided	 with	 a	 van.		

The	 van	 spun	 into	 the	 northbound	 lane,	 where	 it	 collided	 with	 an	 SUV.	 	 A	

passenger	in	the	van	died	from	injuries	caused	by	the	crash.			

	      [¶3]		At	the	time	of	the	crash,	the	road	was	dry,	the	driver’s	turn	signal	

was	 on,	 and	 there	 was	 nothing	 that	 would	 have	 obscured	 Palmer’s	 view.		

Palmer	did	not	apply	the	brakes	before	his	truck	crashed	into	the	car.		During	

interviews	conducted	after	the	crash,	Palmer	stated	that	he	“looked	up,”	saw	

the	car	right	in	front	of	him,	and	tried	to	swerve	away.			

	      [¶4]	 	 On	 August	 31,	 2015,	 a	 law	 enforcement	 officer	 issued	 Palmer	 a	

violation	 summons	 and	 complaint	 for	 the	 traffic	 infraction	 of	 failure	 to	
                                                                                        3	

maintain	control	of	a	motor	vehicle.		See	29-A	M.R.S.	§	2118;	29-A	M.R.S.	§	103	

(2016);	M.R.	Civ.	P.	80F(b).		On	December	22,	2015,	the	State	charged	Palmer	

in	a	single-count	complaint	with	the	civil	violation	of	“motor	vehicle	violation	

resulting	in	death”.		See	17-A	M.R.S.	§	4-B	(2016);	29-A	M.R.S.	§	2413-A;	M.R.	

Civ.	 P.	 80H(b).	 	 Palmer	 contested	 the	 traffic	 infraction	 and	 entered	 a	 “deny”	

plea	to	the	civil	violation	charge.	 	The	cases	were	consolidated	for	a	nonjury	

trial,	which	the	court	held	on	April	7,	2016.			

	     [¶5]		After	the	State	and	Palmer	rested	and	delivered	closing	arguments,	

the	 court	 rendered	 its	 findings	 of	 fact	 and	 conclusions	 of	 law	 orally	 on	 the	

record.		The	court	stated:	

     Whatever	 distracted	 [Palmer],	 the	 evidence	 indicates	 .	 .	 .	 that	 he	
     was	 distracted.	 	 Whether	 the	 [L]egislature	 intended	 or	 whether	
     the	 statute	 means	 that	 it	 has	 to	 be	 .	 .	 .	 something	 as	 definite	 as	
     texting	or	as	definite	as	reading	a	paper	is	not	entirely	clear	to	me.		
     But	 if	 he	 weren’t	 distracted,	 I	 think	 he	 would	 have	 seen	 what	
     there	was	to	be	seen	and	he	might	have	been	able	to	avoid	it	.	.	.	.	
     	
The	court	concluded	that	“the	State	has	borne	its	burden	by	a	preponderance	

of	the	evidence”	that	Palmer	had	committed	both	the	traffic	infraction	and	the	

civil	violation,	entering	corresponding	adjudications	in	the	Violations	Bureau	

and	in	the	trial	court.		On	the	“failure	to	maintain	control	of	a	motor	vehicle”	

infraction,	 the	 court	 imposed	 a	 $119	 fine.	 	 On	 the	 “motor	 vehicle	 violation	

resulting	 in	 death”,	 the	 court	 imposed	 a	 two-year	 license	 suspension	 and	 a	
4	

$2,500	fine.		Palmer	did	not	move	for	additional	or	amended	findings	of	fact.		

See	 M.R.	 Civ.	 P.	 52(b).	 	 He	 filed	 timely	 notices	 of	 appeal	 from	 both	

adjudications.	 	 See	 M.R.	 Civ.	 P.	 80F(m),	 M.R.	 Civ.	 P.	 80H(i);	 M.R.	 App.	 P.	 2;	

14	M.R.S.	§	1901	(2016).1			

                                          II.		DISCUSSION	

	        [¶6]		Palmer	challenges	both	the	legal	and	evidentiary	bases	for	the	trial	

court’s	 adjudications.	 	 He	 argues	 that	 the	 court	 committed	 an	 error	 of	 law	

when	it	determined	that	the	State	was	not	required	to	prove	the	activity	that	

he	 was	 engaged	 in	 that	 distracted	 him,	 see	 29-A	 M.R.S.	 §	 2118(1)(A),	 and	

because	 there	 was	 no	 evidence	 presented	 as	 to	 what	 distracted	 him,	 the	

adjudications	are	unsupported	by	the	evidence.	

A.	      Standard	of	Review	

         [¶7]	 	 The	 interpretation	 of	 a	 statute	 is	 an	 issue	 of	 law	 that	 we	 review	

de	novo,	 looking	 first	 to	 the	 plain	 language	 of	 the	 statute	 to	 determine	 the	

Legislature’s	intent.		State	v.	Knight,	2016	ME	123,	¶	9,	145	A.3d	1046.		“Words	

in	 a	 statute	 must	 be	 given	 meaning	 and	 not	 treated	 as	 meaningless	 and	

superfluous.”		Wong	v.	Hawk,	2012	ME	125,	¶	8,	55	A.3d	425	(quotation	marks	

omitted).	 	 “We	 review	 factual	 findings	 for	 clear	 error	 and	 the	 application	 of	

     1		We	invited	amicus	briefs	on	the	issue	of	whether	the	State	must	prove	what	distracting	activity	

the	defendant	was	engaged	in	to	prove	a	violation	of	29-A	M.R.S.	§	2118	(2016).		The	Maine	Trial	
Lawyers	Association	and	the	Bicycle	Coalition	of	Maine	jointly	filed	an	amicus	brief.		
                                                                                            5	

the	law	to	those	facts	de	novo.”		State	v.	Peck,	2014	ME	74,	¶	13,	93	A.3d	256	

(quotation	marks	omitted).		In	an	appeal	of	an	adjudication	that	a	defendant	

has	 committed	 a	 civil	 violation	 or	 a	 traffic	 infraction,	 “[w]e	 review	 the	

sufficiency	 of	 the	 evidence	 in	 the	 light	 most	 favorable	 to	 the	 State	 to	

determine	whether	the	trier	of	fact	could	have	found,	by	a	preponderance	of	

the	 evidence,	 each	 element	 of	 the	 charge.”	 	 Id.;	 see	 M.R.	 Civ.	 P.	 80F(j);	 M.R.	

Civ.	P.	80H(g).	

B.	    Operation	of	a	Motor	Vehicle	While	Distracted	

       [¶8]	 	 Palmer	 was	 adjudicated	 to	 have	 committed	 the	 civil	 violation	 of	

“motor	 vehicle	 violation	 resulting	 in	 death”	 pursuant	 to	 a	 statute	 that	

provides:	 “A	person	 commits	 the	 civil	 violation	 of	 motor	 vehicle	 violation	

resulting	 in	 death	 if	 that	 person,	 while	 operating	 a	 motor	 vehicle	 and	

committing	 a	 traffic	 infraction,	 causes	 the	 death	 of	 another	 person.”		

29-A	M.R.S.	§	2413-A(1)	(emphasis	added).		The	court	concluded	that	Palmer	

committed	 the	 traffic	 infraction	 of	 “failure	 to	 maintain	 control	 of	 a	 motor	

vehicle,”	29-A	M.R.S.	§	2118(2)(B),	which	provides	that	an	individual	commits	

that	 infraction	 if	 he	 or	 she	 “[i]s	 determined	 to	 have	 been	 the	 operator	 of	 a	

motor	 vehicle	 that	 was	 involved	 in	 a	 reportable	 accident	 .	 .	 .	 that	 resulted	 in	

property	damage	and,	at	the	time	the	reportable	accident	occurred,	the	person	
6	

was	 engaged	 in	 the	 operation	 of	 a	 motor	 vehicle	 while	 distracted.”	 (Emphasis	

added.)	

     A.	 “Operation	 of	 a	 motor	 vehicle	 while	 distracted”	 means	 the	
     operation	of	a	motor	vehicle	by	a	person	who,	while	operating	the	
     vehicle,	is	engaged	in	an	activity:	
     	
     	      (1)	That	is	not	necessary	to	the	operation	of	the	vehicle;	and	
     	
     	      (2)	That	actually	impairs,	or	would	reasonably	be	expected	
     	      to	 impair,	 the	 ability	 of	 the	 person	 to	 safely	 operate	 the	
     	      vehicle.	
     	
29-A	M.R.S.	§	2118(1)(A)(1)-(2).	

	        [¶9]	 	 Palmer	 argues	 that	 the	 State	 was	 required	 to	 prove	 what	

distracted	 him,	 i.e.,	 what	 “activity”	 Palmer	 was	 “engaged	 in,”	 to	 support	 a	

finding	that	he	was	“distracted”	within	the	meaning	of	section	2118(1)(A).		

	        [¶10]		The	plain	language	of	section	2118	illustrates	that	the	Legislature	

contemplated	a	wide	variety	of	activities	that	would	be	sufficient	to	support	a	

finding	 that	 a	 driver	 was	 operating	 a	 motor	 vehicle	 while	 distracted.2	 	 The	

Legislature	 did	 not	 limit	 the	 statute’s	 application	 to	 particular	 activities;	

rather,	 any	 activity	 could	 support	 a	 finding	 that	 a	 driver	 was	 distracted,	

provided	that	the	activity	(1)	“is	not	necessary	to	the	operation	of	the	vehicle,”	

and	 (2)	 “actually	 impairs,	 or	 would	 reasonably	 be	 expected	 to	 impair,	 the	

     2		As	the	amicus	parties	highlight,	distracted	driving	is	a	significant	public	safety	concern,	which	

has	only	grown	as	new	technologies	have	created	additional	distractions.			
                                                                                                                    7	

ability	of	the	person	to	safely	operate	the	vehicle.”		29-A	M.R.S.	§	2118(1)(A).		

In	order	to	meet	those	two	necessary	conditions,	there	must	be	some	evidence	

that	the	driver	was,	in	fact,	distracted	by	an	activity	that	was	not	necessary	to	

the	operation	of	the	vehicle.3		

	        [¶11]	 	 The	 trial	 court	 concluded	 that	 Palmer	 was	 distracted	 without	

making	 an	 express	 finding	 as	 to	 what	 activity	 Palmer	 was	 engaged	 in.		

Notwithstanding	 the	 lack	 of	 such	 a	 finding,	 because	 neither	 party	 moved	 for	

further	 findings	 of	 fact	 in	 this	 civil	 violation	 case,	 see	 M.R.	 Civ.	 P.	 52(b),	 “we	

will	infer	that	the	trial	court	made	any	factual	inferences	needed	to	support	its	

ultimate	 conclusion,”	 provided	 that	 those	 inferences	 are	 supported	 by	 the	

record.	 	 Pelletier	 v.	 Pelletier,	 2012	 ME	 15,	 ¶	 20,	 36	 A.3d	 903.4	 	 The	 evidence	

adduced	 at	 trial	 was	 sufficient	 to	 support	 the	 inference	 that	 Palmer	 was	

operating	a	motor	vehicle	while	distracted.		See	29-A	M.R.S.	§	2118(1)(A);	see	

also	State	v.	Cheney,	2012	ME	119,	¶	37,	55	A.3d	473	(“A	[civil	violation]	may	


    3		In	other	words,	because	the	statute	excludes	from	the	definition	of	“distracted”	activities	that	

are	 necessary	 to	 the	 operation	 of	 the	 vehicle,	 see	 29-A	 M.R.S.	 §	 2118(1)(A),	 a	 driver	 could	 be	
distracted	 in	 the	 literal	 sense	 due	 to	 a	 failure	 to	 pay	 attention	 to	 the	 road,	 but	 not	 distracted	 as	
defined	 by	 the	 statute	 if	 the	 distracting	 activity	 was	 necessary	 to	 the	 operation	 of	 the	 vehicle.		
Palmer	is	thus	correct	that	there	must	be	some	evidence	of	an	activity,	but	in	this	case,	there	was	
sufficient	evidence	for	the	trial	court	to	have	made	the	necessary	finding,	notwithstanding	that	the	
trial	 court	 did	 not	 make—and	 was	 not	 asked	 to	 make—a	 finding	 as	 to	 what	 activity	 Palmer	 was	
engaged	in,	see	M.R.	Civ.	P.	52(b).	

    4		Although	M.R.	Civ.	P.	52	is	inapplicable	in	traffic	infraction	proceedings,	see	M.R.	Civ.	P.	80F(a),	

it	applies	in	civil	violation	proceedings	and	is	therefore	applicable	in	this	case.	
8	

be	 based	 solely	 upon	 circumstantial	 evidence	 and	 reasonable	 inferences	

drawn	from	it.”).			

          [¶12]		According	to	Palmer,	he	“looked	up”	the	moment	before	his	truck	

collided	 with	 the	 car.	 	 Although	 at	 trial	 Palmer	 denied	 that	 he	 was	 using	 his	

phone,	 looking	 at	 paperwork,	 or	 eating,	 he	 testified	 that	 he	 could	 not	

remember	 what	 he	 was	 doing	 before	 he	 “looked	 up.”5	 	 During	 an	 interview	

with	an	officer	the	day	after	the	incident,	Palmer	was	asked	“if	he	possibly	had	

been	distracted,	meaning	had	he	possibly	looked	at	his	phone	to	see	if	he	had	

missed	a	call	or	if	he	had	received	a	call,	or	if	possibly	he	had	received	a	text	

message.”		Palmer	replied,	“[m]aybe—maybe	I	was	looking	at	a	piece	of	paper,	

or	 moving	 my	 head	 to	 stretch.”	 	 The	 driver	 of	 the	 car	 testified	 that	 he	 saw	

Palmer’s	truck	long	enough	to	see	him	coming	from	a	distance,	watching	him	

swerve	from	the	white	fog	line	to	the	middle	yellow	line	before	attempting	to	

swerve	to	avoid	the	collision	at	the	last	second.		The	driver	of	the	car	testified	

that	it	was	a	clear	day,	there	were	no	obstructions	between	them,	and	his	car’s	

turn	signal	was	on.		A	crash	reconstruction	expert	testified	that	Palmer	never	




     5	 	 The	 trial	 court,	 as	 the	 finder	 of	 fact,	 could	 have	 found	 that	 his	 testimony	 was	 not	 credible,	

particularly	 to	 the	 extent	 that	 it	 conflicted	 with	 his	 prior	 statements.	 	 See	 Sloan	 v.	 Christianson,	
2012	ME	72,	¶	29,	43	A.3d	978	(“[W]e	will	not	substitute	our	judgment	for	that	of	the	trial	court	as	
to	 the	 weight	 or	 credibility	 of	 the	 evidence	 .	 .	 .	 .	 [T]he	 trial	 court	 is	 not	 required	 to	 accept	 any	
testimony	or	evidence	as	fact.”	(citations	omitted)).		
                                                                                             9	

applied	his	brakes	and	collided	with	the	car	at	a	speed	of	fifty-seven	miles	per	

hour.		

       [¶13]		We	emphasize	that	in	light	of	the	failure	of	either	party	to	move	

for	further	findings	of	fact,	we	will	make	any	factual	inferences,	supported	by	

the	record,	necessary	to	support	the	judgment,	notwithstanding	the	lack	of	a	

specific	 finding	 by	 the	 trial	 court.	 	 See	 M.R.	 Civ.	 52(b).	 	 The	 court	 explicitly	

found,	 based	 on	 evidence	 in	 the	 record,	 that	 Palmer	 failed	 to	 see	 that	 which	

was	 there	 to	 be	 seen,	 resulting	 in	 the	 crash.	 	 When	 this	 conclusion	 is	

considered	 along	 with	 the	 entire	 record,	 in	 particular	 Palmer’s	 equivocal	

testimony	about	what	he	was	doing	in	the	moments	before	the	crash,	there	is	

sufficient	 circumstantial	 evidence	 to	 support	 an	 inference	 that	 Palmer	 was	

engaged	in	an	activity	that	was	not	necessary	to	the	operation	of	the	vehicle	

and	 would	 reasonably	 have	 been	 expected	 to	 impair	 his	 ability	 to	 safely	

operate	the	vehicle.		Accordingly,	we	conclude	that	the	evidence	was	sufficient	

for	 the	 court	 to	 find,	 by	 a	 preponderance	 of	 the	 evidence,	 that	 Palmer	 was	

engaged	in	the	operation	of	a	motor	vehicle	while	distracted.	

       The	entry	is:	

                     Judgment	affirmed.		
	
	      	      	      	       	      	
	                            	
10	

Jeffrey	C.	Toothaker,	Esq.	(orally),	Ellsworth,	for	appellant	Thomas	E.	Palmer	
	
Jonathan	 R.	 Liberman,	 District	 Attorney	 (orally),	 District	 Attorney’s	 Office,	
Bath,	for	appellee	State	of	Maine	
	
Margaret	Machaiek,	Esq.,	Briggs	&	Wholey,	Rockport,	for	amicus	curiae	Maine	
Trial	Lawyers	Association		
	
Lauri	 Boxer-Macomber,	 Esq.,	 and	 Stephen	 Koerting,	 Esq.,	 Kelly,	 Remmel	 &	
Zimmerman,	Portland,	for	amicus	curiae	The	Bicycle	Coalition	of	Maine	
	
	
Violations	Bureau	docket	number	TI-2015-1125707	
Sagadahoc	County	Unified	Criminal	Docket	docket	number	VI-2015-310	
FOR	CLERK	REFERENCE	ONLY